Citation Nr: 1029466	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-13 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for left leg shin splints, 
evaluated as 10 percent disabling prior to January 1, 2007, and 
as noncompensable therefrom, to include the propriety of the 
reduction of a 10 percent rating.

2. Entitlement to an increased rating for right leg shin splints, 
evaluated as 10 percent disabling prior to January 1, 2007, and 
as noncompensable therefrom, to include the propriety of the 
reduction of a 10 percent rating.

3. Entitlement to service connection for a right knee disorder, 
claimed as secondary to right leg shin splints.

4. Entitlement to service connection for a left knee disorder, 
claimed as secondary to left leg shin splints.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1993 to December 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This case was previously before the Board and was remanded in 
March 2009 for a VA examiner to make additional findings with 
regard to the Veteran's range of motion of his legs and to 
provide a nexus opinion on whether additional disorders are 
secondary to his service-connected shin splints.  

The issues of service connection for left and right knee 
disabilities are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the reduction of the Veteran's 10 percent 
disability evaluations for bilateral shin splints in September 
2006, the competent evidence of record failed to demonstrate 
clear improvement of that disability.

2.  The Veteran's service-connected right shin splints have been 
manifested by painful motion, without involvement of the knee or 
ankle and without nonunion or malunion.

3.  The Veteran's service-connected left shin splints have been 
manifested by painful motion, without involvement of the knee or 
ankle and without nonunion or malunion.


CONCLUSIONS OF LAW

1.  The reduction of the ratings for left leg shin splints was 
improper, and the requirements for restoration have been met.  38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.71a, Diagnostic Code 5262 (2009).

2.  The reduction of the ratings for right leg shin splints was 
improper, and the requirements for restoration have been met.  38 
U.S.C.A. § 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105(e), 3.344, 4.71a, Diagnostic Code 5262 (2009).

3.  The criteria for entitlement to an evaluation in excess of 10 
percent for left leg shin splints have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5299-5262 (2009).

4.  The criteria for entitlement to an evaluation in excess of 10 
percent for right leg shin splints have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Codes 5299-
5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction, or regional office (RO).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of letters sent to 
the Veteran in August 2004, December 2005, March 2006, July 2006, 
and May 2008, that fully addressed all notice elements.  The 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties for 
obtaining evidence.  Moreover, the letters explained how VA 
establishes disability ratings and effective dates.  To the 
extent that some component of the notice followed the adverse 
determination on appeal, the claim was readjudicated, curing any 
timing defect.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA outpatient treatment records.  
The Veteran submitted statements and was afforded VA medical 
examinations in August 2004, September 2004, January 2006, and 
May 2009.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Reduced rating for bilateral shin splints

The RO initially awarded service connection for bilateral shin 
splints in a January 2004 rating decision.  At that time, a 10 
percent rating was assigned.  The Veteran filed for an increased 
rating in July 2004.  He also requested individual disability 
ratings for each leg.  

The Veteran underwent a VA examination in September 2004.  In 
October 2004, he was awarded separate 10 percent ratings for each 
leg disability.

In October 2005, the Veteran requested another increased rating 
for his shin splints.  In January 2006, he was sent for another 
VA examination to determine the nature and severity of his 
disorder.  

In March 2006, the RO issued a rating decision in which it 
proposed to decrease the Veteran's shin splint ratings to a 
noncompensable level.  In response, the Veteran submitted a 
private medical record in which he was diagnosed with chronic 
shin splints.  In September 2006, the RO issued a rating decision 
reducing the Veteran's disability ratings from 10 percent for 
each leg to noncompensable.  

The Board notes that, before an evaluation for a service-
connected disability may be reduced or discontinued, the 
procedural requirements of 38 C.F.R. § 3.105(e) must be 
satisfied.  Specifically, 38 C.F.R. § 3.105(e) provides that a 
rating proposing the reduction or discontinuance must be 
prepared, setting forth all material facts and reasons for the 
action.  Additionally, the RO must advise the Veteran of the 
proposed rating reduction or discontinuance and afford 60 days in 
which to present additional evidence showing that compensation 
should be continued at the present evaluation level.  Id.  If 
such additional evidence is not received within the 60-day 
period, the RO is to take final rating action and the award is to 
be reduced or discontinued as set forth in the proposal.  Id.

In the present case, the Veteran was sent a notice letter dated 
in March 2006.  Such communication fully detailed the proposal to 
reduce his disability evaluation and apprised him that he had 60 
days to submit additional evidence to show that a reduction was 
not appropriate.  The Veteran submitted evidence in response to 
this notice; however, the RO determined that a reduction was 
appropriate and reduction was implemented in a September 2006 
rating decision, effective January 1, 2007.  

Based on the foregoing, the Board concludes that the procedural 
requirements regarding proper notification of a proposed rating 
reduction, as outlined in 38 C.F.R. § 3.105(e), were satisfied 
here.  Therefore, the reduction ordered in the September 2006 
rating decision is not deemed improper on the basis of deficient 
notice.  

Further regarding rating reductions, the law provides that, when 
a rating has continued for a long period at the same level (5 
years or more), any rating reduction must be based on an 
examination that is as complete as the examinations that formed 
the basis for the original rating and that the condition not be 
likely to return to its previous level.  38 C.F.R. § 3.344(a), 
(b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A 
reduction may be accomplished when the rating agency determines 
that evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  38 
C.F.R. § 3.344(a).  However, where a rating has been in effect 
for less than five years, the regulatory requirements under 
38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 
38 C.F.R. § 3.344 (c).  In such cases 38 C.F.R. § 3.344 (c) 
states that reexamination disclosing improvement will warrant 
reduction in rating.

In the present case, the Veteran's 10 percent ratings, reduced to 
noncompensable in the September 2006 decision on appeal, had been 
in effect for less than 5 years.  As such, the requirements under 
38 C.F.R. § 3.344(a) and (b) do not apply in the instant case.  
Nevertheless, the Court has held that several general regulations 
are applicable to all rating reduction cases, without regard for 
how long a particular rating has been in effect.  The Court has 
stated that certain regulations "impose a clear requirement that 
VA rating reductions, as with all VA rating decisions, be based 
upon a review of the entire history of the Veteran's 
disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 
38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction requires an 
inquiry as to "whether the evidence reflects an actual change in 
the disability and whether the examination reports reflecting 
such change are based upon thorough examinations."  Brown, 5 
Vet. App. at 421. Thus, in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that improvement reflects an 
improvement under the ordinary conditions of life and work.

In considering the history of the Veteran's shin splits, the 
Board notes that the individual 10 percent ratings that the 
Veteran seeks to have restored were awarded based on a September 
2004 VA examination.  At this examination, the Veteran complained 
of pain, weakness, swelling, stiffness, fatigue, lack of 
endurance, locking, and instability.  Objectively, the examiner 
found normal range of motion and x-rays were negative.  There was 
tenderness in the midshaft in the area along both shins upon 
palpation.  The examiner also found painful motion with use, 
without edema, effusion, instability, or weakness.  The Veteran 
also had tenderness with use, without guarding or abnormal 
movements. 

The Veteran's bilateral 10 percent ratings were granted for 
malunion of the tibia and fibula with slight knee or ankle 
disability under Diagnostic Code 5262.  The RO noted that 
although the Veteran did not have malunion of the tibia and 
fibula, 38 C.F.R. § 4.40 and 4.45 allow for consideration of 
functional loss due to painful motion and increased fatigability 
and weakness with repeated motion.   

In the September 2006 RO action implementing the rating 
reduction, it was noted that VA examination in January 2006 
contained no evidence of pain, tenderness, or swelling.  The 
rating action also noted that, while treatment records showed a 
diagnosis of chronic shin splints, the Veteran did not have 
malunion of the tibia and fibula with slight knee or ankle 
disability.  

After considering the pertinent medical history, as detailed 
above, the Board finds that the RO's September 2006 rating action 
reducing the Veteran's disability evaluation for bilateral shin 
splints from 20 percent to noncompensable did not meet even the 
lessened regulatory standards of 38 C.F.R. § 3.344 and was 
therefore improper.  Specifically, the Board does not find that 
the objective evidence demonstrates that an improvement in a 
disability has actually occurred.  See Brown, 5 Vet. App. at 421.

The January 2006 VA examination did not contain findings on range 
of motion.  Under such circumstances, it is not possible to find 
any improvement in the Veteran's bilateral shin splints.  
Moreover, because of such lack of range of motion findings in 
January 2006, the examination that was the basis for the award of 
the rating and the examination that served to reduce the rating 
were not comparable.  

Moreover, the RO acknowledged in the October 2004 rating decision 
that there was no malunion of the tibia and fibula and that the 
RO was merely using that rating code by analogy based on DeLuca 
factors and 38 C.F.R. § 4.45.  Accordingly, a finding that there 
is no malunion of the tibia and fibula as discussed in the 
September 2006 rating decision is not a proper basis for finding 
improvement of the Veteran's symptoms.  Because the evidence does 
not clearly indicate any improvement with respect to the 
Veteran's shin splints, the reduction was improper and the 
individual 10 percent ratings must be restored.  

Increased rating for bilateral shin splints

The Veteran contends that his bilateral shin splints are more 
severe than the current 10 percent evaluations reflect.  After a 
careful review of the evidence, the Board finds that the 
preponderance of evidence, with due application of the rating 
schedule, is against the claim.

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degree of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2009); 38 C.F.R. § 4.1 (2009).  

Separate diagnostic codes identify the various disabilities and 
the criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the 
same disability under various diagnoses, known as pyramiding, is 
to be avoided.  38 C.F.R. § 4.14 (2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with 
the facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.

The Veteran's shin splints have been evaluated under Diagnostic 
Code 5262, which rates impairment of the tibia and fibula.  See 
38 C.F.R. § 4.71a.  Impairment of the tibia and fibula manifested 
by nonunion, with loose motion and requiring a brace, warrants a 
40 percent evaluation.  Malunion of the tibia and fibula with 
marked knee or ankle disability warrants a 30 percent evaluation.  
Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  Malunion of the 
tibia and fibula with slight knee or ankle disability warrants a 
10 percent evaluation.  Id.

The Veteran underwent a January 2006 VA examination for his shin 
splints.  He did not have any joint deformity, to include 
malunion or nonunion of the fibula or tibia, nor did his 
complaints reflect a fracture that would lead to either malunion 
or nonunion.  His complaints related to pain on standing or 
walking for extended periods.  There was no evidence or 
complaints of ankle involvement.  The Veteran's gait was normal, 
and there was no pain or tenderness upon objective examination.  
There was no swelling and he was able to heel-toe walk.  He had 
no unusual shoe wear pattern that would indicate abnormal weight-
bearing.  The diagnosis was history of shin splints, subjective, 
not shown by bone scan.  

The Veteran underwent another VA examination in May 2009.  At 
that time, he reported pain, lack of endurance, swelling, and 
redness.  A physical examination revealed range of motion from 0 
to 135 degrees.  There was right knee pain on flexion between 120 
and 135 degrees, and left knee pain from 130 to 135 degrees.  
There was also bilateral ankle pain at the ends of plantar 
flexion and dorsiflexion.  There was no loss of motion with three 
repetitions of movement. There were no findings of instability.  
Examination of the shins revealed palpable tenderness along the 
bilateral midlateral tibial areas with no swelling, heat, or 
redness.  The examiner diagnosed bilateral shin splints.   

The Board acknowledges the Veteran's complaints of painful motion 
but finds that they are adequately compensated by the currently 
assigned 10 percent ratings.  Indeed, while pain is reported, and 
objectively demonstrated toward the endpoints of motion, the 
medical evidence does not show that such pain has resulted in 
additional limitation of function such as to find that the 
Veteran's disability picture more nearly approximates the next-
higher evaluation for his service-connected shin splints.  
Indeed, the May 2009 VA examination expressly noted that there 
was no additional loss of motion with repetitive movement.  
Moreover, the objective evidence fails to show any actual 
nonunion or malunion or the bilateral tibias or fibulas and the 
primary symptom is pain, which has been accounted for in the 10 
percent ratings already assigned.  The Veteran retains full 
functional capacity in both knees and both ankles.  Therefore, 
the criteria for ratings in excess of 10 percent for tibial 
stress syndrome under Diagnostic Code 5262 have not been met.

The Board has also considered whether any alternative diagnostic 
codes may afford higher evaluations here.  However, as the record 
fails to show that the Veteran's shin splints involve ankylosis, 
limitation of motion, lateral instability or patellar 
subluxation, genu recurvatum, symptomatic or removed semilunar 
cartilage, additional ratings for the Veteran's shin splints are 
not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262 and 5263 (2009). 

In sum, there is no basis for assignment of a rating in excess of 
10 percent for the Veteran's shin splints of the left and right 
legs.  As the Board finds that the preponderance of the evidence 
is against the Veteran's claims, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Extraschedular rating

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Under 
the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluations for the Veteran's shin splint 
disabilities are not inadequate.  His complaints are of pain and 
limited endurance, which have been addressed by grants under the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  He does not 
have any symptoms that are unusual or are different from those 
contemplated by the schedular criteria.  It does not appear that 
the Veteran has an "exceptional or unusual" disability; he merely 
disagrees with the assigned evaluation for her level of 
impairment.  The available schedular evaluations for that 
service-connected disability are adequate.  Referral for 
extraschedular consideration is therefore not warranted and 
further inquiry into extraschedular consideration is moot.  See 
VAOPGCPREC 6-96; see also Thun, supra.


ORDER

Effective January 1, 2007, restoration of 10 percent ratings for 
left leg shin splints is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

Effective January 1, 2007, restoration of 10 percent ratings for 
right leg shin splints knee is granted, subject to governing 
criteria applicable to the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for left leg shin 
splints is denied.

Entitlement to a rating in excess of 10 percent for right leg 
shin splints is denied.


REMAND

Additional action is found to be necessary to satisfy VA's duty 
to assist with the development of the Veteran's claim for service 
connection for bilateral knee disabilities.  In this regard, the 
duty to assist requires VA to provide a medical examination or 
obtain a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C. § 
5103A(d)(1) (West 2002).  In the present case, VA medical records 
reflect complaints of bilateral knee pain and a diagnosis of 
degenerative changes of the knees.  

The Veteran underwent a VA examination in May 2009 as per the 
Board's March 2009 remand directives.  However, additional 
clarification by the examiner is necessary.  The examiner opined 
"it is less likely than not that the current knee findings are 
related to service connection shin splints."  As a rationale, 
the examiner stated "The case was reviewed with a station 
orthopedic surgeon and the surgeon noted that there is no 
evidence that the shin splints caused any changes in the 
Veteran's knees."  

The rationale noted above does not provide sufficient information 
upon which to make a decision, as there is inadequate support for 
the examiner's reasoning.

In light of the foregoing, a VA examination is required to 
determine whether there is a relationship between the Veteran's 
service-connected shin splints and the claimed bilateral knee 
disorder.  

Because it has long been held that the statutory duty to assist 
requires a thorough and contemporaneous medical examination, 
especially in cases where there exists ambiguities and 
uncertainties relative to the claimed disorder, the Board must 
remand the claim for clarification.  See Shipwash v. Brown, 8 
Vet. App. 218, 222 (1995); see 38 C.F.R. § 4.2 (If the findings 
on an examination report do not contain sufficient detail, it is 
incumbent upon the rating board to return the report as 
inadequate for evaluation purposes.).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC shall return this claims 
folder to the VA examiner who conducted 
the May 2009 VA examination.  If that 
examiner is not available, the RO/AMC 
shall arrange for the Veteran to 
undergo a VA examination.

a.	The claims file should be made 
available to the examiner for 
review in conjunction with the 
examination, and the examiner's 
report should indicate that such a 
review was conducted. 

b.	The examiner should diagnose any 
current disabilities of the left 
and right knees.  Following a 
thorough examination, the examiner 
should provide an opinion as to 
whether it is at least as likely 
as not (50 percent or greater 
likelihood) that a bilateral knee 
disability is proximately due to, 
the result of, or aggravated (made 
permanently worse) by the 
Veteran's service-connected shin 
splints.  If the examiner 
determines that the Veteran's knee 
disabilities have been aggravated 
by the service-connected shin 
splints, the examiner should 
report the baseline level of 
severity of the knee disorders 
prior to the onset of aggravation, 
or by the earliest medical 
evidence created at any time 
between the onset of aggravation 
and the receipt of medical 
evidence establishing the current 
level of severity.  See 38 C.F.R. 
§ 3.310 (2009).  If it is not 
possible to provide such an 
estimation, the examiner should so 
state. 

c.	If the examiner determines that 
the Veteran's knee disorders are 
not secondary to his shin splits, 
he should so state.  The examiner 
should provide a detailed 
rationale for the opinions 
expressed, including any 
clinical findings that support 
his opinion.

2.	Following the completion of the 
requested actions, the RO should then 
readjudicate the Veteran's claims.  If 
the benefits on appeal remain denied, 
the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC) and 
afforded an applicable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


